Citation Nr: 0701674	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  04-14 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
variously diagnosed as major depression and schizoaffective 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had unverified active military service from 
January 1974 to October 1976, and verified service from 
October 1976 to March 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In November 2006, the veteran testified at a hearing at the 
RO before the undersigned.  A copy of the hearing transcript 
is of record. 


FINDING OF FACT

It is more likely than not that the medical evidence of 
record demonstrates that the veteran's current psychiatric 
disorder, variously diagnosed as major depression and 
schizoaffective disorder, is related to his active military 
service. 


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, a psychiatric 
disorder, variously diagnosed as major depression and 
schizoaffective disorder, was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103-5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of Chapter 51 of Title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2005)).  In addition, VA has published regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).

With regard to the VCAA, it appears clear in this case that 
all obtainable evidence identified by the appellant relative 
to the issue adjudicated in this decision has been obtained 
and associated with the claims folder, to include the 
transcript of his sworn testimony before the undersigned 
Veterans Law Judge.  The record on appeal is sufficient to 
resolve the matter of the veteran's claim for service 
connection for a psychiatric disorder, variously diagnosed as 
major depression and schizoaffective disorder.  In view of 
the disposition below, no useful purpose would be served by 
delaying the adjudication of this issue further to conduct 
additional development pursuant to the VCAA.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
"Court") held that a veteran need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence" in order to prevail.  The Court has also stated, 
"It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.



II.	Factual Background

Service medical records indicate that the veteran was 
hospitalized for several days in August 1984.  The hospital 
record indicates it was his first known psychiatric 
admission.  At discharge, the Axis I diagnoses were 
continuous alcohol abuse and adjustment disorder with 
depressed mood.  On a report of medical history completed in 
February 1985, the veteran checked yes to having frequent 
trouble sleeping, nervous trouble, and depression or 
excessive worry.

Post service, VA and non-VA medical records and examination 
reports, dated from 2000 to 2004, are associated with the 
claims file.

In March 2002, the veteran was taken to a private hospital 
emergency room after experiencing what was thought to be a 
psychotic episode.  VA then hospitalized him from March to 
April 2002 for treatment.  The Axis I diagnoses included 
severe major depression, single episode, without psychotic 
features, and episodic cannabis abuse.

In July 2002, the veteran was privately hospitalized after 
police brought him in with threats of suicidal and homicidal 
ideations.  Treatment for post-traumatic stress disorder with 
psychosis was noted.

In January 2003, the veteran was privately hospitalized again 
with complaints of anger management problems.  The private 
medical record indicates that VA previously hospitalized him 
for the same problem.  Treatment for depression and anxiety 
was noted.  VA then hospitalized the veteran in January 2003 
when the diagnosis was major depression, severe, recurrent, 
with psychotic features.

In January 2003, the veteran underwent VA psychological 
examination.  Upon review of the veteran's medical records 
and clinical examination, the examiner diagnosed alcohol 
abuse and depression and opined that it did not seem likely 
that being treated for alcohol problems in 1984 would lead to 
depression in 2002.

In July 2003, VA hospitalized the veteran for treatment of 
schizoaffective disorder.

According to a September 2003 VA outpatient medical record 
prepared by a staff psychiatrist, the veteran previously 
carried a diagnosis of major depression with psychotic 
features but, in light of his continued auditory 
hallucinations and paranoid ideations in the absence of 
significant mood symptoms, the diagnosis was changed to 
schizoaffective disorder.

In a March 2004 outpatient medical record, a VA staff 
psychiatrist said that he knew the veteran from prior 
hospitalizations, most recently in July 2003 when he was 
hospitalized and diagnosed with schizoaffective disorder.  It 
was noted that the psychiatrist reviewed some of the 
veteran's service medical records, namely, October 1976 and 
March 1985 records, and a 1984 record that included diagnoses 
of alcohol abuse and adjustment disorder and depressed mood.  
The VA psychiatrist noted that after his 1984 
hospitalization, the veteran claimed he was placed on desk 
duty, to which he had a poor adjustment because he was 
illiterate.  He became anxious and was ridiculed that 
contributed to his nervous breakdown.  In the VA staff 
psychiatrist's opinion, given the natural history of the 
veteran's current illness, the veteran was developing 
psychotic symptoms then that later manifested as 
schizoaffective disorder.

In June 2004, the veteran underwent VA psychiatric 
examination.  Upon review of the veteran's medical records 
and clinical examination, the examiner diagnosed major 
depression with psychotic features and alcohol abuse.  
According to the VA examiner, depression was never diagnosed 
while in service when the predominant diagnosis was alcohol 
abuse with a secondary diagnosis of adjustment reaction with 
depressed features.  The examiner said the reaction was 
thought to be due to occupational and marital stress and the 
veteran's present illness did not seem directly related to 
the matters he was treated for in service.

In a November 2004 outpatient medical record, the VA staff 
psychiatrist, noted above, said that he reviewed the June 
2004 VA examination report and concurred with its factual 
accuracy based on the psychiatrist's knowledge of the veteran 
and the information provided to the physician.  The VA staff 
psychiatrist said that his opinion remained as previously 
stated, in discharge summaries, "that the [veteran] suffers 
from [s]chizoaffective disorder" and that "[g]iven the 
severity of [the veteran's] symptoms on presentation at 
various hospital admissions in which [the VA psychiatrist] 
was the treating physician it remains [the physician's] 
opinion that [the veteran] has suffered from this disorder 
for considerable time including the time he was in the 
military."

During his November 2006 Board hearing, the veteran 
maintained that his current psychiatric disorder, treated by 
VA, was related to his 1984 hospitalization in service.  His 
wife said that after release from the hospital, he was placed 
in an office job that was very difficult from him, and he 
drank more and received substance abuse treatment.

III. Legal Analysis

Pursuant to 38 U.S.C.A. §§ 1110 and 1131, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  Even if there is no record of psychoses in service, 
its incurrence in service will be presumed if it was manifest 
to a compensable degree within one year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309 (2006).  While the disease need not 
be diagnosed within the presumptive period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.

The veteran has contended that service connection should be 
granted for his current psychiatric disorder, variously 
diagnosed as major depression and schizoaffective disorder.  
As the medical evidence of record shows, he was hospitalized 
in service in August 1984 and diagnosed with continuous 
alcohol abuse and adjustment disorder with depressed mood.  
VA medical records show his repeated psychiatric 
hospitalizations in March 2002 and January 2003 (when severe 
depression was diagnosed) and in January and July 2003 (when 
schizoaffective disorder was diagnosed).  In March and 
November 2004 written records, the VA staff psychiatrist who 
treated the veteran during these prior hospitalizations 
opined that the veteran had schizoaffective disorder and 
that, given the natural history of the veteran's current 
illness, the veteran was developing psychotic symptoms in 
service that later manifested as schizoaffective disorder.  
The VA staff psychiatrist reiterated, in November 2004, that, 
given the severity of veteran's symptoms as shown on his 
prior hospitalizations, the veteran had this disorder for 
"considerable" time including the time he was in the 
military.  

Although, in January 2003, a VA psychologist, examined the 
veteran, diagnosed alcohol abuse and depression, and opined 
that it did not seem likely that alcohol problems in 1984 
would lead to depression in 2002 and, in June 2004, a VA 
examiner opined that the veteran's present illness did not 
seem directly related to matters treated in service, the 
Board finds the opinion of the VA staff psychiatrist to be 
most persuasive, in that this medical specialist repeatedly 
treated the veteran since 2002, also reviewed service medical 
records, and concluded that the veteran has schizoaffective 
disorder as a result of service.  Significantly, it is noted 
that the veteran was treated for acquired psychiatric 
pathology in service, not just the alcohol abuse to which the 
examiner made reference.

Accordingly, in resolving doubt in the veteran's behalf, the 
Board concludes that service connection for a psychiatric 
disorder, variously diagnosed as major depression and 
schizoaffective disorder, is in order.  38 U.S.C.A. §§ 1110, 
1131, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.


ORDER

Service connection for a psychiatric disorder, variously 
diagnosed as major depression and schizoaffective disorder, 
is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


